MEMORANDUM **
Juan Carrillo appeals from the district court’s judgment and challenges the condition of supervised release requiring him to abstain from consuming alcohol. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Carrillo did not object to the condition of supervised release in the district court, and we therefore review for plain error. See United States v. Maciel-Vasquez, 458 F.3d 994, 996 n. 3 (9th Cir.2006). Because there is “some indication in the record of a problem of abuse,” the district court did not plainly err when it imposed the condition of supervised release requiring Carrillo to abstain from alcohol. See United States v. Betts, 511 F.3d 872, 881 (9th Cir.2007); see also United States v. Vega, 545 F.3d 743, 747-48 (9th Cir.2008) (recognizing the connection between drug abuse and alcohol abuse when affirming a condition of supervised release prohibiting the consumption of alcohol).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.